On January 22, 1996, it was the judgment of the Court that John Harmon Owen be sentenced to a term of ten (10) years on Count I: Attempted Forgery, a Felony, in the Montana State Prison in Deer Lodge, Montana; and to a term of six (6) months each on Count II: Forgery, a Misdemeanor, and III: Forgery, a Misdemeanor, in the Missoula County Jail in Missoula, Montana. The sentences shall run concurrently with each other. Defendant shall receive credit for time served at Missoula County Jail from September 15, 1995, through date of sentencing, January 22, 1996, in the amount of one hundred thirty (130) days.
On May 23,1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence *57Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
DATED this 4th day of June, 1996.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 23rd day of May, 1996.
Chairman, Hon. Ted O. Lympus
Member, Hon. Jeffrey M. Sherlock
Member, Hon. William Neis Swandal
The Sentence Review Board wishes to thank John Harmon Owen for representing himself in this matter.